FE§EE@

UNITED STATES DISTRICT COURT APR 2 2 2019
FOR THE DISTRICT OF COLUMBIA Cle'k. U.S. District

 

Courts for the Distn'c.§l 513 Bl()lll?rlgl,a

Samantha Raj apal<se, )
)

Plaintiff, )

)

v. ) Civ. Action No. 19-0326 (UNA)

)

United States of America et al., )
)

Defendants. )

)

MEMORANDUM OPINION

 

Plaintiff Samantha Raj apal<se, proceeding pro se, sues the United States of America, the
House Judiciary Committee, and the Sixth Circuit Court of Appeals, among others. Compl. at 2,
Dkt. 1. She alleges that a magistrate judge of the United States District Court for the Eastem
District of Michigan acted unlawfully when she recommended that the district court rule against
Rajapakse in a separate action. Ia’. at 9. She argues that the district court and Sixth Circuit Court
of Appeals Subsequently misapplied the law in related proceedings Id. at 10_13. And she
argues that various Members of Congress unlawfully failed to protect her rights and the rights of
other pro se litigants Id. at 13. She now seeks an order requiring the U.S. House Judiciary
Committee to investigate her claims and an order otherwise “protect[ing] [her] rights.” Id.
Because Rajapakse cannot prevail on any of her claims, the Court will dismiss her lawsuit.

The Speech or Debate Clause of the United States Constitution prevents courts from
“interfer[ing]” in the business of the Legislative Branch. Eastland v. U. S. Servicemen ’s Fund,
421 U.S. 491, 503 (1975). The Supreme Court has recognized that “a private civil action,
whether for an injunction or damages, creates a distraction and forces Members [of Congress] to

divert their time, energy, and attention from their legislative tasks to defend the litigation.” la’. lt
l

has therefore held that, “once it is determined that Members are acting within the legitimate
legislative sphere[,] the Speech or Debate Clause is an absolute bar to interference.” ]d. (internal
quotation marks omitted).

Courts determine whether “particular activities other than literal speech or debate fall
within the ‘legitimate legislative sphere”’ by considering “whether the activities took place in a
session of the House by one of its members in relation to the business before it.” Ia'. at 5 03.
Specifically, courts “determine whether the activities are an integral part of the deliberative and
communicative processes by which Members participate in committee and House proceedings
with respect to the consideration and passage or rejection of proposed legislation or with respect
to other matters which the Constitution places within the jurisdiction of either House.” Id. at 504
(internal quotation marks omitted). The decision to initiate a congressional investigation
unquestionably falls within the “legitimate legislative sphere.” Id. at 503; see also Rangel v.

, Boehner, 785 F.3d 19, 24 (D.C. Cir. 20l5). AS a result, the Speech or Debate Clause prevents
this Court from granting Rajapakse any relief against the U.S. House Judiciary Committee or any
Members of Congress.

Nor can this Court interfere in the Sixth Circuit proceedings related to her separate
action. lt is well established that equitable relief is not available where there is “an adequate
remedy at law.” Hz`ll v. Traxler, 550 F. App’x 1, 2 (D.C. Cir. 2013) (collecting cases). Here,
appellate review of the decisions of the magistrate judge and the relevant Sixth Circuit courts

provided that “adequate remedy at law for h[er] claims.” Id.

Accordingly, the Court will dismiss this case. A separate order accompanies this

memorandum opinion.

 

Aprii 17, 2019

